DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the applicant regards as his invention. 

Claims 2-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2 and 3 recites “USB type-C & USB 3.2, mini DP and Display port” which is appears to be an industry standard. Since industry standards are subject to change, recitation of industry standards in a claim makes the claim are vague and indefinite.

Claim Objections
Claims 3 and 11 are objected to because of following informalities.
Claim 3, line 2 recites, “DP” because the first occurrence of all abbreviation(s) must be spelled out.  
Claim 11, line 4 recites, “other” should be changed to --other.--. 
Appropriate corrections are required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 6,324,071) hereafter Weber.
Regarding claim 1, Weber, figs. 3A, 3B, discloses an input/output transmission interface assembly 10, 11, 38, 39 provided for being assembled on a motherboard 30, comprising: 
a first transmission interface 10, 1A, 1B, 2A, 2B, 3A, 3B comprising a first circuit board 10, at least one first electrical connector 3A, a driving chip 2A, and a plug portion 4, wherein the at least one first electrical connector and the driving chip are fixed on the first circuit board 10, and are electrically connected with each other through the first circuit board, and wherein the plug portion 4 is at one side of the first circuit board 10 for being plugged into the motherboard 30; 
a second transmission interface 11, 13A, 13B, 14A, 14B comprising a second circuit board 11 and at least one second electrical connector 14, wherein the second circuit board 11 is substantially parallel to the first circuit board 10, and wherein the at least one second electrical connector 14B is fixed on the second circuit board 11; and 
a board-to-board connector 3B, 14A assembled on and between the first circuit board and the second circuit board, wherein the board-to-board connector 3B, 14A extends in a direction substantially perpendicular to the first circuit board 10 and the second circuit board 11, and wherein the first circuit board and the second circuit board are electrically connected with each other through the board-to-board connector 3B, 14A.  
Regarding claim 11, Weber, figs. 3A, 3B, the board-to-board connector 14A, 3b comprises a plug end 14A and a receptacle end 3B, and wherein the plug end 14A is fixed to the second circuit board 11, the receptacle end 3B is fixed to the first circuit board 10, and the plug end and the receptacle end are assembled with each other.  
Regarding claim 12, Weber discloses a motherboard module 30, 31, 32 disposed with a central processing unit and a platform controller hub (PCH) chip (being sending and receiving data and addressing the information, see column 2, lines 28-31), comprising: a motherboard 30 having a high-speed electrical connector 31, 32 (it is to be noted that there is no particular structure of high speed connector is defined, and ‘high speed’ is relative term, which renders the invention, therefore the connector 31 and 32 are considered as high-speed electrical connector), wherein an input/output port fixation area and a PCI-E receptacle area (near to the connector 31, 32) are defined on the motherboard 30, wherein the high-speed electrical connector is disposed in the input/output port fixation area, and wherein a driving signal generated by the central processing unit or by the PCH chip is capable of being transmitted to the PCI-E receptacle area and the high-speed electrical connector in the input/output port fixation area (near to the connector 31, 32) and an input/output transmission interface assembly according to claim 1. wherein the plug portion 4 of the first transmission interface is connected to the high-speed electrical connector 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Hsieh et al. (US 2021/0096614) hereafter Hsieh.
Regarding claim 2 Weber, discloses all the claimed limitations except for the at least one first electrical connector is a USB type-C electrical connector or a USB 3.2 electrical connector.  
Hsieh, paragraph 0042 discloses the electrical connector is USB type-C or USB3.2. 
Moreover, both types of electrical connector are industrial standard electrical connector and are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first electrical connector is either USB type-C and USB3.2 as taught by Hsieh and since these electrical connector is well known and widely available at lower price for faster data transfer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Xu et al. (US 2014/0024261) para 0003) hereafter XU. 
Regarding claim 3, Weber discloses all the claimed limitations except for the at least one second electrical connector is a Mini DP electrical connector.  
Xu para 0003, discloses the electrical connector is USB type-C or USB3.2. Moreover, this is type of electrical connector are industrial standard electrical connector and are well known. And therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second electrical connector is a Mini DP electrical connector as taught by Xu and, since this type of the electrical connector is well known and widely available at lower price for faster data transfer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of McCormack et al. (US 2014/0273852) hereafter McCormack. 
Regarding claim 4, Weber discloses all the claimed limitations except for the at least one second electrical connector is a Display port electrical connector.  
McCormack, discloses wherein the at least one second electrical connector is a Display port electrical connector. Moreover, this is type of electrical connector and is industrial standard electrical connector and are well known. And therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second electrical connector is wherein the at least one second electrical connector is a Display port electrical connector as taught by McCormack and, since this type of the electrical connector is well known and widely available at lower price for faster data transfer.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weber.
Regarding claims 5-7, Weber discloses all the claimed limitations except for a plurality of the first electrical connector and a plurality of the second electrical connectors, wherein the first electrical connectors and the second electrical connectors are parallelly disposed on the first circuit board and the second circuit board, respectively, and a number of the first electrical connectors and a number of the second electrical connectors are the same or a number of the first electrical connectors and a number of the second electrical connectors are not the same.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of the first electrical connector and a plurality of the second electrical connectors, wherein the first electrical connectors and the second electrical connectors are parallelly disposed on the first circuit board and the second circuit board, respectively, and a number of the first electrical connectors and a number of the second electrical connectors are the same or not same, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In order to increase the connectivity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Robillard et al. (US 6,927,974) hereafter Robillard.
Regarding claim 9, Weber discloses all the claimed limitations except for a connection post connected between the first circuit board and the second circuit board.  
Robillard, figs. 12-14, column 7, lines 1-7, discloses the alignment pin 102 and 170 moves and are positioned into conical recess in the socket connector 102A, 170A, allows gross alignment of the interconnect system.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a connection post connected between the first circuit board and the second circuit board as taught by Robillard in order to have ease of alignment and ease of assembly.  
Regarding claim 10, Weber, figs. 3A, 3B, the board-to-board connector 14A, 3b comprises a plug end 14A and a receptacle end 3B, and wherein the plug end 14A is fixed to the second circuit board 11, the receptacle end 3B is fixed to the first circuit board 10, and the plug end and the receptacle end are assembled with each other.  
However, does not disclose the plug end is fixed to the first circuit board, the receptacle end is fixed to the first circuit board.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the plug end is fixed to the first circuit board, the receptacle end is fixed to the first circuit board since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of does not discloses an input/output transmission interface assembly comprises the second transmission interface further comprises a fixation seat, wherein the fixation seat is at one side of the second circuit board, and wherein the second circuit board is provided for being fixed on the motherboard through the fixation seat.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831